Case 4:17-cv-00641-TCK-JFJ Document 29 Filed in USDC ND/OK on 10/24/18 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OKLAHOMA


  RACHEDE M. WILSON,                             )
                                                 )
                 Plaintiff,                      )
                                                 )
                                                 )       Case No.: 17-CV-00641-TCK-JFJ
  vs.                                            )
                                                 )
  WILLBANKS METALS, INC.,                        )
                                                 )
                 Defendant.                      )

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         The parties jointly stipulate that the Plaintiff’s case against Defendant should be

  dismissed with prejudice. The parties will bear their own fees and expenses. The undersigned is

  authorized to submit this Stipulation jointly on behalf of all parties.

                                                     Respectfully submitted by:

                                                     s/Daniel E. Smolen
                                                     Daniel E. Smolen, OBA #19943
                                                     SMOLEN, SMOLEN & ROYTMAN, PLLC
                                                     701 South Cincinnati Avenue
                                                     Tulsa, Oklahoma 74119
                                                     Telephone (918) 585-2667
                                                     Facsimile (918) 585-2669
                                                     ATTORNEY FOR PLAINTIFF


                                                     S/ J. PATRICK CREMIN*
                                                     Patrick Cremin, OBA #2013
                                                     Johnathan L. Rogers, OBA #21341
                                                     HALL, ESTILL, HARDWICK,
                                                     GABLE, GOLDEN & NELSON, P.C.
                                                     320 SOUTH BOSTON AVENUE, SUITE 200
                                                     TULSA, OK 74103-3706
                                                     TELEPHONE: (918) 594-0400
                                                     FACSIMILE: (918) 594-0505
                                                     EMAIL: SBROUSSARD@HALLESTILL.COM
                                                     ATTORNEYS FOR DEFENDANT

                         * Signed by filing attorney with permission of counsel
